
	
		I
		111th CONGRESS
		1st Session
		H. R. 2700
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Doggett (for
			 himself, Mr. Altmire,
			 Mr. Arcuri,
			 Ms. Baldwin,
			 Mr. Becerra,
			 Ms. Berkley,
			 Mr. Berman,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mr. Boucher,
			 Ms. Clarke,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Clyburn, Mr. Cohen,
			 Mr. Connolly of Virginia,
			 Mr. Costello,
			 Mr. Cummings,
			 Mr. Davis of Alabama,
			 Mr. Davis of Illinois,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Edwards of Texas,
			 Mr. Fattah,
			 Mr. Filner,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Hinchey,
			 Mr. Hinojosa,
			 Mr. Holt, Mr. Inslee, Mr.
			 Israel, Mr. Jackson of
			 Illinois, Ms. Jackson-Lee of
			 Texas, Mr. Johnson of
			 Georgia, Ms. Kaptur,
			 Mr. Kildee,
			 Ms. Kilpatrick of Michigan,
			 Mr. Kucinich,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Mr. Lipinski,
			 Ms. Zoe Lofgren of California,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mrs. Maloney,
			 Mr. Meek of Florida,
			 Mr. Meeks of New York,
			 Mr. Michaud,
			 Mr. Moore of Kansas,
			 Mr. Nadler of New York,
			 Mrs. Napolitano,
			 Mr. Neal of Massachusetts,
			 Ms. Norton,
			 Mr. Ortiz,
			 Mr. Payne,
			 Mr. Pascrell,
			 Mr. Price of North Carolina,
			 Mr. Rangel,
			 Mr. Rothman of New Jersey,
			 Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Ms. Shea-Porter,
			 Mr. Sires,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Van Hollen,
			 Ms. Wasserman Schultz,
			 Mr. Weiner,
			 Mr. Welch,
			 Mr. Wexler,
			 Ms. Woolsey, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to assist low-income individuals in obtaining subsidized prescription drug
		  coverage under the Medicare prescription drug program by expediting the
		  application and qualification process and by revising the resource standards
		  used to determine eligibility for such subsidies, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Prescription Coverage Now Act
			 of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Expediting low-income subsidies under the Medicare
				prescription drug program.
					Sec. 3. Enhanced oversight and enforcement relating to
				reimbursements for retroactive LIS enrollment.
					Sec. 4. Modification of resource standards for determination of
				eligibility for low-income subsidy; simplification of income and asset
				rules.
					Sec. 5. Indexing deductible and cost-sharing above annual
				out-of-pocket threshold for individuals with income below
				150 percent of poverty line.
					Sec. 6. No impact on eligibility for benefits under other
				programs.
					Sec. 7. Requiring individuals eligible for Medicare savings
				programs to be deemed to be subsidy eligible individuals.
					Sec. 8. Special enrollment period for subsidy eligible
				individuals.
				
			2.Expediting
			 low-income subsidies under the Medicare prescription drug program
			(a)Targeted
			 outreach for low-income subsidies
				(1)In
			 generalSection 1860D–14 of the Social Security Act (42 U.S.C.
			 1395w–114) is amended by adding at the end the following new subsection:
					
						(e)Targeted
				outreach for low-income subsidies
							(1)Targeted
				identification of subsidy-eligible individuals
								(A)In
				generalThe Commissioner of
				Social Security shall provide for the identification of individuals who are
				potentially eligible for low-income assistance under this section through
				requests to the Secretary of the Treasury in accordance with the criterion
				established under section 6103(l)(21) of the Internal Revenue Code of 1986 for
				information indicating whether the individual involved is likely eligible for
				such assistance.
								(B)Initiation of
				identificationsNot later
				than 90 days after the date of the enactment of this subsection, the
				Commissioner of Social Security shall begin the identification of individuals
				through the process described in subparagraph (A) and shall, by such date and
				through such process, submit to the Secretary of the Treasury requests for part
				D eligible individuals who the Commissioner has identified as potentially
				eligible for low-income subsidies under this section before such date of
				enactment.
								(2)Notification of
				potentially eligible individualsIn the case of each individual identified
				under paragraph (1) who has not otherwise applied for, or been determined
				eligible for, benefits under this section (or who has applied for and been
				determined ineligible for such benefits based on excess income, resources, or
				both), the Commissioner shall transmit by mail to the individual a letter
				including the information and application required to be provided under
				subparagraphs (A), (B), and (D) of section 1144(c)(1).
							(3)Follow-up
				communicationsIf an
				individual to whom a letter is transmitted under paragraph (2) does not
				affirmatively respond to such letter either by making an enrollment, completing
				an application, or declining either or both, the Commissioner shall make
				additional attempts to contact the individual to obtain such an affirmative
				response.
							(4)Use of preferred
				language in subsequent communicationsIn the case an application is completed by
				an individual pursuant to this subsection in which a language other than
				English is specified, the Commissioner shall provide that subsequent
				communications under this part to the individual shall be in such language as
				needed.
							(5)ConstructionNothing in this subsection shall be
				construed as precluding the Commissioner from taking additional outreach
				efforts to enroll eligible individuals under this part and to provide
				low-income subsidies to eligible individuals.
							(6)Maintenance of
				effort with respect to outreachIn no case shall the level of
				effort with respect to outreach to and enrollment of individuals who are
				potentially eligible for low-income assistance under this section after the
				date of the enactment of this subsection be less than such level of effort
				before such date of enactment until at least 90 percent of such potentially
				eligible individuals have affirmatively responded.
							(7)GAO report to
				CongressNot later than 2
				years after the date of the first submission to the Secretary of the Treasury
				described in paragraph (1)(B), the Comptroller General of the United States
				shall submit to Congress a report, with respect to the 18-month period
				following the establishment of the process described in paragraph (1)(A),
				on—
								(A)the extent to
				which the percentage of individuals who are eligible for low-income assistance
				under this section but not enrolled under this part has decreased during such
				period;
								(B)how the Commissioner of Social Security has
				used any savings resulting from the implementation of this section and section
				6103(l)(21) of the Internal Revenue Code of 1986 to improve outreach to
				individual described in subparagraph (A) to increase enrollment of such
				individuals under this part;
								(C)the effectiveness of using information from
				the Secretary of the Treasury in accordance with section 6103(l)(21) of the
				Internal Revenue Code of 1986 for purposes of indicating whether individuals
				are eligible for low-income assistance under this section; and
								(D)the effectiveness
				of the outreach conducted by the Commissioner of Social Security based on the
				data described in subparagraph
				(C).
								.
				(2)Conforming
			 amendmentSection 1144(c)(1) of the Social Security Act (42
			 U.S.C. 1320b–14(c)(1)) is amended by inserting (including through
			 request to the Secretary of the Treasury pursuant to section
			 1860D–14(e)) before , the Commissioner shall.
				(b)Improvements to
			 the low-income subsidy applicationsSection 1860D–14(a)(3) of the
			 Social Security Act (42 U.S.C. 1395w–114(a)(3)) is amended—
				(1)in subparagraph
			 (E), by striking clauses (ii) and (iii) and redesignating clause (iv) as clause
			 (ii);
				(2)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively;
			 and
				(3)by inserting after
			 subparagraph (E) the following new subparagraph:
					
						(F)Simplified
				low-income subsidy application and process
							(i)In
				generalThe Secretary,
				jointly with the Commissioner of Social Security, shall—
								(I)develop a model, simplified application
				form and process consistent with clause (ii) for the determination and
				verification of a part D eligible individual’s assets or resources under this
				paragraph; and
								(II)provide such form
				to States.
								(ii)Documentation
				and safeguardsUnder such process—
								(I)the application form shall consist of an
				attestation under penalty of perjury regarding the level of assets or resources
				(or combined assets and resources in the case of a married part D eligible
				individual) and valuations of general classes of assets or resources;
								(II)such form shall not require the submittal
				of additional documentation regarding income or assets;
								(III)matters attested to in the application
				shall be subject to appropriate methods of administrative verification;
								(IV)the applicant shall be permitted to
				authorize another individual to act as the applicant’s personal representative
				with respect to communications under this part and the enrollment of the
				applicant into a prescription drug plan (or MA–PD plan) and for low-income
				subsidies under this section; and
								(V)the application form shall allow for the
				specification of a language (other than English) that is preferred by the
				individual for subsequent communications with respect to the individual under
				this part.
								(iii)No recovery
				for certain subsidies improperly paidIf an individual in good faith and in the
				absence of fraud is provided low-income subsidies under this section, and if
				the individual is subsequently found not eligible for such subsidies, there
				shall be no recovery made against the individual because of such subsidies
				improperly
				paid.
							.
				(c)Disclosures To
			 facilitate identification of individuals likely To be eligible for the
			 low-income assistance under the Medicare prescription drug program
				(1)In
			 generalSubsection (l) of
			 section 6103 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
					
						(21)Disclosure of
				return information to facilitate identification of individuals likely to be
				eligible for low-income subsidies under Medicare prescription drug
				program
							(A)In
				generalThe Secretary, upon
				written request from the Commissioner of Social Security, shall disclose to
				officers and employees of the Social Security Administration, with respect to
				any individual identified by the Commissioner—
								(i)whether, based on
				the criterion determined under subparagraph (B), such individual is likely to
				be eligible for low-income assistance under section 1860D–14 of the Social
				Security Act, or
								(ii)that, based on
				such criterion, there is insufficient information available to the Secretary to
				make the determination described in clause (i).
								(B)CriterionNot
				later than 90 days after the date of the enactment of this paragraph, the
				Secretary, in consultation with the Commissioner of Social Security, shall
				develop the criterion by which the determination under subparagraph (A)(i)
				shall be made (and the criterion for determining that insufficient information
				is available to make such determination). Such criterion may include analysis
				of information available on such individual’s return, the return of such
				individual’s spouse, and any information related to such individual or such
				individual’s spouse which is available on any information
				return.
							.
				(2)Procedures and
			 recordkeeping related to disclosuresParagraph (4) of section
			 6103(p) of such Code is amended by striking or (17) each place
			 it appears and inserting (17), or (21).
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 disclosures made after the date of the enactment of this Act.
				3.Enhanced
			 oversight and enforcement relating to reimbursements for retroactive LIS
			 enrollment
			(a)In
			 generalIn the case of a
			 retroactive LIS enrollment beneficiary (as defined in subsection (e)(4)) who is
			 enrolled under a prescription drug plan under part D of title XVIII of the
			 Social Security Act (or an MA–PD plan under part C of such title)—
				(1)the beneficiary (or any eligible third
			 party) is entitled to reimbursement by the plan for covered drug costs (as
			 defined in subsection (e)(1)) incurred by the beneficiary during the
			 retroactive coverage period of the beneficiary in accordance with subsection
			 (b) and in the case of such a beneficiary described in subsection (e)(4)(A)(i),
			 such reimbursement shall be made automatically by the plan upon receipt of
			 appropriate notice the beneficiary is eligible for assistance described in such
			 subsection (e)(4)(A)(i) without further information required to be filed with
			 the plan by the beneficiary;
				(2)the Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall not make payment to the plan—
					(A)in the case that the beneficiary is
			 described in subsection (e)(4)(A)(i), for premium subsidies and cost sharing
			 subsidies under section 1860D–14 of the Social Security Act (42 U.S.C.
			 1395w–114) with respect to the provision of prescription drug coverage to the
			 beneficiary during such retroactive period; and
					(B)in the case that the beneficiary is
			 described in subsection (e)(4)(A)(ii), for direct subsidies under section
			 1860D–15(a)(1) of such Act and premium subsidies and cost-sharing subsidies
			 under section 1860D–14 of such Act with respect to the provision of
			 prescription drug coverage to the beneficiary during such retroactive
			 period;
					unless the
			 plan demonstrates to the Secretary that the plan has provided timely and
			 accurate reimbursement to the beneficiary (or eligible third party) in
			 accordance with paragraph (1);(3)the Secretary
			 shall not make any payment described in paragraph (2) to the plan with respect
			 to such beneficiary for any month of the retroactive enrollment period during
			 which no expenses for covered part D drugs (as defined in section 1860D–2(e) of
			 the Social Security Act (42 U.S.C. 1395w–102(e)) were incurred by such
			 beneficiary (or eligible third party on behalf of such beneficiary); and
				(4)any payment owed
			 the plan pursuant to this section, taking into account paragraphs (2) and (3),
			 shall be made at the time the Centers for Medicare & Medicaid Services
			 reconciles payments for the entire plan year following the end of the plan
			 year, and not before such time.
				(b)Administrative
			 requirements relating to reimbursements
				(1)Line-item
			 descriptionEach
			 reimbursement made by a prescription drug plan or MA–PD plan under subsection
			 (a)(1) shall include a line-item description of the items for which the
			 reimbursement is made.
				(2)Timing of
			 reimbursementsA prescription drug plan or MA–PD plan must make a
			 reimbursement under subsection (a)(1) to a retroactive LIS enrollment
			 beneficiary, with respect to a claim, not later than 30 days after—
					(A)in the case of a
			 beneficiary described in subsection (e)(4)(A)(i), the date on which the plan
			 receives notice from the Secretary that the beneficiary is eligible for
			 assistance described in such subsection; or
					(B)in the case of a
			 beneficiary described in subsection (e)(4)(A)(ii), the date on which the
			 beneficiary files the claim with the plan.
					(c)Notice
			 requirements
				(1)By Secretary of
			 HHS and Commission of the Social Security AdministrationThe
			 Secretary, jointly with the Commissioner of the Social Security Administration,
			 shall ensure that each retroactive LIS enrollment beneficiary receives, with
			 any letter or notification of eligibility for a low-income subsidy under
			 section 1860D–14 of the Social Security Act, a notice of their right to
			 reimbursement described in subsection (a)(1) for covered drug costs incurred
			 during the retroactive coverage period of the beneficiary. Such notice
			 shall—
					(A)with respect to a
			 beneficiary described in subsection (e)(4)(A)(i), inform the beneficiary of the
			 beneficiary’s right to automatic reimbursement as described in subsection
			 (a)(1); and
					(B)with respect to a
			 beneficiary described in subsection (e)(4)(A)(ii), include a description of a
			 clear process that the beneficiary should follow to seek such
			 reimbursement.
					(2)By prescription
			 drug plans
					(A)In
			 generalEach prescription drug plan under part D of title XVIII
			 of the Social Security Act (and MA–PD plan under part C of such title) shall
			 include in a notice from the plan to a retroactive LIS enrollment beneficiary
			 described in subsection (e)(4)(A)(ii) a model notice developed under
			 subparagraph (B) describing the process the beneficiary must follow to seek
			 retroactive reimbursement. Such notice shall include any form required by the
			 plan to complete such reimbursement and shall indicate the period of
			 retroactive coverage for which the beneficiary is eligible for such
			 reimbursement.
					(B)Model
			 noticeThe Secretary, jointly with the Commissioner of Social
			 Security, shall develop a model notice for purposes of subparagraph (A) and
			 shall make such model notice available to all prescription drug plans under
			 part D of title XVIII of the Social Security Act (and MA–PD plans under part C
			 of such title).
					(d)Public posting
			 To track payments
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary shall post (and annually update) on the public
			 Internet website of the Department of Health and Human Services information on
			 the total amount of payments made by the Secretary under subsection (a)(2) to
			 prescription drug plans during the most recent plan year for which plan data is
			 available.
				(2)Specific
			 informationSuch information posted—
					(A)in 2010 or in a
			 subsequent year before 2016, shall include information on payments made for
			 years beginning with 2006 and ending with the year for which the most current
			 information is available; and
					(B)in 2016 or a
			 subsequent year, shall include information on payments made for at least the 10
			 previous years.
					(e)DefinitionsIn this section:
				(1)Covered drug
			 costsThe term covered
			 drug costs means, with respect to a retroactive LIS enrollment
			 beneficiary enrolled under a prescription drug plan under part D of title XVIII
			 of the Social Security Act (or an MA–PD plan under part C of such title), the
			 amount by which—
					(A)the costs incurred
			 by such beneficiary during the retroactive coverage period of the beneficiary
			 for covered part D drugs, premiums, and cost-sharing under such title;
			 exceeds
					(B)such costs that
			 would have been incurred by such beneficiary during such period if the
			 beneficiary had been both enrolled in the plan and recognized by such plan as
			 qualified during such period for the low income subsidy under section 1860D–14
			 of the Social Security Act to which the individual is entitled.
					(2)Eligible third
			 partyThe term eligible third party means, with
			 respect to a retroactive LIS enrollment beneficiary, an organization or other
			 third party that paid on behalf of such beneficiary for covered drug costs
			 incurred by such beneficiary during the retroactive coverage period of such
			 beneficiary.
				(3)Retroactive
			 coverage periodThe term
			 retroactive coverage period means—
					(A)with respect to a
			 retroactive LIS enrollment beneficiary described in paragraph (4)(A)(i), the
			 period—
						(i)beginning on the
			 effective date of the assistance described in such paragraph for which the
			 individual is eligible; and
						(ii)ending on the
			 date the plan effectuates the status of such individual as so eligible;
			 and
						(B)with respect to a retroactive LIS
			 enrollment beneficiary described in paragraph (4)(A)(ii), the period—
						(i)beginning on the
			 date the individual is both entitled to benefits under part A, or enrolled
			 under part B, of title XVIII of the Social Security Act and eligible for
			 medical assistance under a State plan under title XIX of such Act; and
						(ii)ending on the
			 date the plan effectuates the status of such individual as a full-benefit dual
			 eligible individual (as defined in section 1935(c)(6) of such Act).
						(4)Retroactive LIS
			 enrollment beneficiary
					(A)In
			 generalThe term retroactive LIS enrollment
			 beneficiary means an individual who—
						(i)is enrolled in a
			 prescription drug plan under part D of title XVIII of the Social Security Act
			 (or an MA–PD plan under part C of such title) and subsequently becomes eligible
			 as a full-benefit dual eligible individual (as defined in section 1935(c)(6) of
			 such Act), an individual receiving a low-income subsidy under section 1860D–14
			 of such Act, an individual receiving assistance under the Medicare Savings
			 Program implemented under clauses (i), (ii), (iii), and (iv) of section
			 1902(a)(10)(E) of such Act, or an individual receiving assistance under the
			 supplemental security income program under section 1611 of such Act; or
						(ii)subject to subparagraph (B)(i), is a
			 full-benefit dual eligible individual (as defined in section 1935(c)(6) of such
			 Act) who is automatically enrolled in such a plan under section
			 1860D–1(b)(1)(C) of such Act.
						(B)Exception for
			 beneficiaries enrolled in RFP plan
						(i)In
			 generalIn no case shall an individual described in subparagraph
			 (A)(ii) include an individual who is enrolled, pursuant to a RFP contract
			 described in clause (ii), in a prescription drug plan offered by the sponsor of
			 such plan awarded such contract.
						(ii)RFP contract
			 describedThe RFP contract described in this section is a
			 contract entered into between the Secretary and a sponsor of a prescription
			 drug plan pursuant to the Centers for Medicare & Medicaid Services’ request
			 for proposals issued on February 17, 2009, relating to Medicare part D
			 retroactive coverage for certain low income beneficiaries, or a similar
			 subsequent request for proposals.
						(f)GAO
			 reportNot later than 24
			 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to Congress a report on the extent to which the
			 provisions of this section improve reimbursement for covered drug costs to
			 retroactive LIS enrollment beneficiaries and lower the amounts of payments made
			 by the Secretary, with respect to such beneficiaries, to prescription drug
			 plans under part D of title XVIII of the Social Security Act (and MA–PD plans
			 under part C of such title).
			(g)Report to
			 CongressIn the case that an
			 RFP contract described in subsection (e)(4)(B)(ii) is awarded, not later than
			 two years after the effective date of such contract, the Secretary of Health
			 and Human Services shall submit to Congress a report evaluating the program
			 carried out through such contract.
			(h)Effective
			 dateParagraphs (2) and (3) of subsection (a) and subsections (b)
			 and (c) shall apply to subsidy determinations made on or after the date that is
			 3 months after the date of the enactment of this Act.
			4.Modification of
			 resource standards for determination of eligibility for low-income subsidy;
			 simplification of income and asset rules
			(a)Single and
			 increased resource standard for low-income subsidiesSection 1860D–14(a) of the Social Security
			 Act (42 U.S.C. 1395w–114(a)) is amended—
				(1)in paragraph (1),
			 by inserting (or, for years after 2010, paragraph (3)(E)) after
			 paragraph (3)(D);
				(2)in paragraph
			 (3)—
					(A)in subparagraph (A)(iii), by inserting
			 (or for a year after 2010, subparagraph (E)) before the
			 period;
					(B)in subparagraph
			 (D)(ii), by inserting before 2011 after subsequent
			 year; and
					(C)in subparagraph
			 (E)(i)—
						(i)by striking
			 and at the end of subclause (I);
						(ii)in subclause
			 (II)—
							(I)by striking
			 a subsequent year and inserting each of 2007 through
			 2010;
							(II)by striking the
			 period at the end and inserting a semicolon;
							(iii)by inserting after subclause (II) the
			 following new subclauses:
							
								(III)for 2011,
				$27,500 (or $55,000 in the case of the combined value of the individual’s
				assets or resources and the assets or resources of the individual’s spouse);
				and
								(IV)for a subsequent
				year the dollar amounts specified in this clause for the previous year
				increased by the annual percentage increase in the consumer price index (all
				items; U.S. city average) as of September of such previous year.
								; and
						(iv)in the last
			 sentence, by inserting or (IV) after subclause
			 (II).
						(b)Exemptions from
			 resources
				(1)In
			 generalSection 1860D–14(a)(3) of the Social Security Act (42
			 U.S.C. 1395w–114(a)(3) is further amended—
					(A)in subparagraphs
			 (D) and (E), by inserting and the retirement plan exclusion under
			 subparagraph (H) after subparagraph (G) each place it
			 appears; and
					(B)by adding at the
			 end the following new subparagraph:
						
							(H)Retirement
				benefit exclusionIn
				determining the resources of an individual (and their eligible spouse, if any)
				under section 1613 for purposes of subparagraphs (D) and (E), no retirement
				benefit, such as an individual retirement account or plan under section 401(k)
				of the Internal Revenue Code of 1986, shall be taken into account.
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply for months
			 beginning after 2011.
				(c)Clarification
			 relating to including retirement benefits as incomeNothing in subparagraph (H) of section
			 1860D–14(a)(3) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)), as added
			 by subsection (b), shall be construed as affecting the inclusion of retirement
			 benefits as income under section 1612(a)(2)(B) of such Act (42 U.S.C.
			 1382a(a)(2)(B)).
			(d)Clarification
			 relating to MIPPA effective date for in kind exclusions from
			 incomeSection 116(b) of the Medicare Improvements for Patients
			 and Providers Act of 2008 is amended—
				(1)by inserting (other than subsection
			 (a)(1)) after this section; and
				(2)by adding at the
			 end the following new sentence: The amendment made by subsection (a)(1)
			 shall take effect with respect to benefits provided after such date..
				(e)Increasing
			 income limits for partial LIS eligibility to 200 percent FPL and for full LIS
			 to 150 percent FPL
				(1)In
			 generalSection 1860D–14(a) of the Social Security Act (42 U.S.C.
			 1395w–114(a)) is amended—
					(A)in the heading, by
			 striking 150 and inserting 200;
					(B)in paragraph
			 (1)—
						(i)in
			 the heading, by striking 135 and inserting 150; and
						(ii)by
			 striking 135 and inserting 150;
						(C)in paragraph
			 (2)—
						(i)in
			 the heading, by striking 150 and inserting 200; and
						(ii)in
			 subparagraph (A), by striking 135 and 150 and
			 inserting 150 and 200, respectively; and
						(D)in paragraph
			 (3)(A)(ii), by striking 150 and inserting
			 200.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to
			 determinations made on or after January 1, 2011.
				5.Indexing deductible
			 and cost-sharing above annual out-of-pocket threshold for individuals with
			 income below 200 percent of poverty
			 line
			(a)Indexing
			 deductibleSection 1860D–14(a)(4)(B) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(4)(B)) is amended—
				(1)in clause (i), by
			 striking or;
				(2)in clause
			 (ii)—
					(A)by striking a subsequent
			 year and inserting 2008, 2009, and 2010; and
					(B)by striking the
			 period at the end and inserting ; and;
					(3)by inserting after
			 clause (ii) the following new clause:
					
						(iii)for 2011 and each succeeding year, the
				amount determined under this clause (or clause (ii)) for the previous year
				increased by the annual percentage increase in the consumer price index (all
				items; U.S. city average) as of September of such previous
				year.
						;
				and
				(4)in the last
			 sentence, by striking clause (i) or (ii) and inserting
			 clause (i), (ii), or (iii).
				(b)Indexing
			 cost-sharingSection
			 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is
			 amended—
				(1)in paragraph
			 (1)(D)(iii), by striking exceed the copayment amount and all
			 that follows through the period at the end and inserting “exceed—
					
						(I)for each of 2006 through 2010, the
				copayment amount specified under section 1860D–2(b)(4)(A)(i)(I) for the drug
				and year involved; and
						(II)for 2011 and each succeeding year, the
				amount determined under this subparagraph for the previous year increased by
				the annual percentage increase in the consumer price index (all items; U.S.
				city average) as of September of such previous
				year.
						;
				and
				(2)in paragraph
			 (2)(E), by striking exceed the copayment or coinsurance amount
			 and all that follows through the period at the end and inserting
			 “exceed—
					
						(i)for each of 2006 through 2010, the
				copayment or coinsurance amount specified under section 1860D–2(b)(4)(A)(i)(I)
				for the drug and year involved; and
						(ii)for 2011 and each succeeding year, the
				amount determined under this clause for the previous year increased by the
				annual percentage increase in the consumer price index (all items; U.S. city
				average) as of September of such previous
				year.
						.
				6.No impact on
			 eligibility for benefits under other programs
			(a)In
			 generalSection 1860D–14(a)(3) of the Social Security Act (42
			 U.S.C. 1395w–114(a)(3)), as amended by section 4(b)(1)(B), is further
			 amended—
				(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking subparagraph
			 (F) and inserting subparagraphs (F) and (I); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(I)No impact on
				eligibility for benefits under other programsThe availability of
				premium and cost-sharing subsidies under this section shall not be treated as
				benefits or otherwise taken into account in determining an individual’s
				eligibility for, or the amount of benefits under, any other Federal
				program.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to premium and cost-sharing subsidies for months
			 beginning after the date of the enactment of this Act.
			7.Requiring individuals
			 eligible for Medicare savings programs to be deemed to be subsidy eligible
			 individuals
			(a)In
			 generalSection
			 1860D–14(a)(3)(B)(v) of the Social Security Act (42 U.S.C.
			 1395w–114(a)(3)(B)(v)) is amended—
				(1)in subclause
			 (II)—
					(A)by striking
			 may and inserting shall; and
					(B)by inserting
			 (ii), after clause (i),; and
					(2)by striking the
			 second sentence.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as of
			 the date of the enactment of this Act and apply to determinations made for
			 purposes of title XIX on or after the first date of the first plan year
			 beginning after the date of the enactment of this Act.
			8.Special enrollment
			 period for subsidy eligible individuals
			(a)In
			 generalSection 1860D–1(b)(3) of the Social Security Act (42
			 U.S.C. 1395w–101(b)(3)) is amended by adding at the end the following new
			 subparagraph:
				
					(F)Eligibility for
				low-income subsidy
						(i)In
				generalIn the case of an applicable subsidy eligible individual
				(as defined in clause (ii)), the special enrollment period described in clause
				(iii).
						(ii)Applicable
				subsidy eligible individual definedFor purposes of this
				subparagraph, the term applicable subsidy eligible individual
				means a part D eligible individual who is not described in subparagraph (D) and
				who is determined under subparagraph (B) of section 1860D–14(a)(3) to be a
				subsidy eligible individual (as defined in subparagraph (A) of such section),
				including such an individual who was enrolled in a prescription drug plan or an
				MA–PD plan on the date of such determination.
						(iii)Special
				enrollment period describedThe special enrollment period
				described in this clause, with respect to an applicable subsidy eligible
				individual, is the period beginning on the date the individual receives
				notification that such individual has been determined under section
				1860D–14(a)(3)(B) to be a subsidy eligible individual (as so defined) and
				ending on the date the individual is no longer so
				eligible.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to subsidy
			 determinations made for months beginning with January 2010.
			
